210, 1167 Kensington Crescent NW Calgary, Alberta CanadaT2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc.Announces Publication of Research on Synergistic Activity of Reovirus and Chemotherapyin NSCLC CALGARY, AB, July 16 , 2009 Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY) (‘Oncolytics’) reported today that Dr. Shizuko Sei et al. published the results of their work examining reovirus and chemotherapy against human non-small cell lung cancer (NSCLC). The paper, entitled “Synergistic Antitumor Activity of Oncolytic Reovirus and Chemotherapeutic Agents in Non-Small Cell Lung Cancer Cells” appears online in the July 14, 2009 issue of Molecular Cancer. “This important study demonstrates that reovirus works synergistically in combination with chemotherapy, and in some instances can overcome significant multiple drug resistance in certain cell lines,” said Dr. Brad Thompson, President and CEO of Oncolytics.“We are currently using drug combinations against NSCLC and head and neck cancers in two separate U.S. Phase II studies.” The investigators examined in vitro combination effects of reovirus alone and in combination with cisplatin, gemcitabine or vinblastine.When reovirus was used alone, it demonstrated significant cytolytic activity in 7 of 9 NSCLC cell lines examined.The combinations demonstrated strong synergistic effects on cell killing.The combination of reovirus and paclitaxel was invariably synergistic in all cell lines tested, regardless of their level of sensitivity to either agent. The investigators concluded that the oncolytic activity of reovirus can be potentiated by taxanes and other chemotherapeutic agents, and that the reovirus-taxane combination most effectively achieves synergy through accelerated apoptosis triggered by prolonged mitotic arrest. About Oncolytics Biotech Inc.
